PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,786,534			:  REQUEST
Turner, et al.		   	 		:  FOR RECALCULATION
Issue Date:      September 29, 2020		:  OF  PATENT TERM 
Application No. 15/643,133			:  ADJUSTMENT 
Filed:       July 6, 2017			:  and 
Atty Docket No. 106417-0278		:  NOTICE OF INTENT TO ISSUE 
						:  CERTIFICATE OF CORRECTION 
					 
This is responsive to the “Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d)”, filed on November 20, 2020.  

This recalculation is not the Director’s decision under 35 U.S.C. 154(b)(4).

The request is granted.

Pursuant to the “Interim Procedure for Requesting Recalculation of the Patent Term Adjustment With Respect to Information Disclosure Statements Accompanied by a Safe Harbor Statement”, the patent term adjustment is recalculated to zero (0) days.

A review of the application file history reveals that the adjustment to the patent term was reduced by thirteen (13) days, pursuant to 37 CFR 1.704(c)(10), for the filing of an Information Disclosure Statement (IDS) on May 27, 2020, after a Notice of Allowance and Issue Fee Due was mailed on May 15, 2020.  The record reveals that the IDS filed on May 27, 2020, included a statement under 37 CFR 1.704(d).  The 13-day reduction to the patent term adjustment is removed, accordingly.

A review of the application file history reveals that the adjustment to the patent term was reduced by twenty-three (23) days, pursuant to 37 CFR 1.704(c)(10), for the filing of an Information Disclosure Statement (IDS) on August 13, 2020, after a Notice of Allowance and Issue Fee Due was mailed on June 8, 2020.  The record reveals that the IDS filed on August 13, 2020, included a statement under 37 CFR 1.704(d).  The 23-day reduction to the patent term adjustment is removed, accordingly.

It is noted that the patent term adjustment is unchanged from zero (0) days calculated by the Office, notwithstanding the adjustment to the reduction of the patent of patent term adjustment from 384 days to 348 days. The Office will not sua sponte issue a certificate of correction, accordingly.

Patentee is given one opportunity to respond to the recalculation.  The response must be filed within two (2) months from the mail date of this communication.  No extensions of time will be granted under § 1.136. 

Telephone inquiries specific to this matter should be directed to the undersigned, at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET